Appeal from a judgment of the Chautauqua County Court (John T. Ward, J.), rendered December 15, 2008. The judgment convicted defendant, upon his plea of guilty, of arson in the second degree.
It is hereby ordered that the judgment so appealed from is reversed on the law, the plea is vacated, and the matter is remitted to Chautauqua County Court for further proceedings on the indictment.
Memorandum: On appeal from a judgment convicting him upon his guilty plea of arson in the second degree (Penal Law § 150.15), defendant contends that the judgment of conviction must be reversed because County Court failed to advise him at the time of his plea that his sentence would include a period of postrelease supervision (PRS). We agree. It is well established that a “trial court has the constitutional duty to ensure that a defendant, before pleading guilty, has a full understanding of what the plea connotes and its consequences” (People v Ford, 86 NY2d 397, 402-403 [1995]; see People v Louree, 8 NY3d 541, 544 [2007]). “Although the court is not required to engage in any particular litany when allocuting the defendant, ‘due process requires that the record must be clear that the plea represents a voluntary and intelligent choice among the alternative courses of action open to the defendant’ ” (People v Catu, 4 NY3d 242, 245 [2005], quoting Ford, 86 NY2d at 403).
Here, defendant was indicted on three felony offenses, including arson in the second degree. Defendant entered a plea of not guilty and the matter proceeded to trial where, at the outset of jury selection, the prosecutor placed the People’s plea offer on the record. The offer required defendant to plead guilty to arson in the second degree in satisfaction of all charges, in return for a sentence promise from the court of 14 years’ imprisonment plus a period of five years of PRS. Defendant rejected that offer, *1158stating, inter alia, that he wanted a sentence promise of seven years. Following a conference with defense counsel and the prosecutor in chambers, the court informed defendant that it would “cap the sentence at 14 years” and consider a lesser term based upon the submission of mitigating evidence at sentencing. The court did not mention a period of PRS. Defendant rejected that modified offer, and the court proceeded with jury selection. Later that day, after seven jurors had been seated, the court spoke to defendant and defense counsel off the record. Following that discussion, the court reiterated to defendant on the record that it would sentence him to no more than 14 years’ imprisonment if he were to plead guilty to the top count of the indictment, i.e., arson in the second degree. No mention of any period of PRS was made by the court, the prosecutor or defense counsel. Although he had rejected the same modified offer from the court earlier that day, defendant stated that he understood the offer and wished to accept it, whereupon the court engaged him in a plea colloquy and accepted his guilty plea. At no time during the colloquy did the court mention a period of PRS. The court nevertheless sentenced defendant to a period of PRS of five years, along with a determinate term of imprisonment of 14 years.
It is undisputed that defendant was not advised at the time of the plea that his sentence would include a period of PRS. The People contend, however, that the plea need not be vacated because the prosecutor had stated earlier that day that the People’s plea offer included a period of PRS. In our view, the record does not make clear that defendant was aware that the court’s sentence promise, which as noted was slightly modified from that articulated by the prosecutor, included a period of PRS. The prosecutor did not state that a period of PRS was mandatory, and the court, when it modified the sentence promise to a cap of 14 years’ imprisonment, did not state that all other conditions of the plea agreement as outlined by the prosecutor earlier that day would remain in effect. The court simply stated that its sentence promise was a cap of 14 years’ imprisonment. Under the circumstances, it cannot be said that defendant necessarily was informed that his sentence would be a cap of 14 years’ imprisonment plus a period of five years of PRS. Indeed, defendant may reasonably have believed that the court’s repeated failure to mention a period of PRS indicated that it was no longer a part of the sentence promise. It is of course possible that defendant knew that his sentence would include a period of PRS, but to reach that conclusion on this record would entail engaging in impermissible speculation. As the Court of Appeals has explained, the “ ‘record must be *1159clear’ ” with respect to the knowledge of defendant of the terms of his sentence (Catu, 4 NY3d at 245), and the record in this case does not meet that standard.
We cannot agree with the dissent that the proceedings on the day in question may be characterized as “an ongoing plea allocution.” There was a pronounced break in the plea discussions after defendant rejected the People’s plea offer that morning. Jury selection thereafter commenced, the court adjourned the proceeding for lunch, and seven jurors were seated. At some time later that day, the discussions concerning a plea were renewed and defendant eventually decided to plead guilty. At that time, the court had a constitutional duty to ensure that defendant was aware that his sentence would include a period of PRS (see Louree, 8 NY3d at 544), and the fact that the prosecutor mentioned a period of PRS earlier that day does not excuse the court from fulfilling its constitutional duty (see generally People v Garcia, 61 AD3d 475 [2009], lv denied 12 NY3d 925 [2009]; see also People v Key, 64 AD3d 793 [2009]). The guilty plea must therefore be vacated even in the absence of a postal-locution motion (see People v Boyd, 12 NY3d 390, 393 [2009]; People v Dillon, 67 AD3d 1382, 1383 [2009]).
All concur except Smith, J.P, and Sconiers, J, who dissent and vote to affirm in the following memorandum.